       Case 2:21-cv-00666-JJT Document 85 Filed 05/27/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   National Payment Systems LLC,                      No. CV-21-00666-PHX-JJT
10                   Plaintiff,                         ORDER
11   v.
12   BSR Acquisition Company LLC,
13                   Defendant.
14
15           At issue is Plaintiff’s Motion to File Under Seal Its Reply to Plaintiff’s Motion to
16   Strike Declaration of Brian Goudie (Doc. 83).
17           In the Ninth Circuit, courts “start with a strong presumption in favor of access to
18   court records.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir.
19   2016) (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir.
20   2003)). “In order to overcome this strong presumption, a party seeking to seal a judicial
21   record must articulate justifications for sealing that outweigh the historical right of access
22   and the public policies favoring disclosure.” Kamakana v. City & Cty. of Honolulu, 447
23   F.3d 1172, 1178–79 (9th Cir. 2006). Where a document is “more than tangentially related
24   to the merits” of a case, the party seeking to seal the document must demonstrate
25   “compelling reasons to keep the documents under seal.” Ctr. for Auto Safety, 809 F.3d at
26   1103.
27           Plaintiff has provided sufficient compelling reasons to file under seal the Reply
28   (presently lodged under seal at Doc. 84) to Plaintiff’s Motion to Strike Declaration of Brian
       Case 2:21-cv-00666-JJT Document 85 Filed 05/27/21 Page 2 of 2



 1   Goudie. Specifically, Plaintiff has stated that the subject documents contain confidential
 2   business and financial data, the disclosure of which could harm the parties’ competitive
 3   standing. See Kamakana, 447 F.3d at 1179. Moreover, the Court takes into account the
 4   expedited nature of the subject briefing in conjunction with Plaintiff’s Motion for
 5   Temporary Restraining Order.
 6         IT IS THEREFORE ORDERED granting Plaintiff’s Motion to File Under Seal
 7   Its Reply to Plaintiff’s Motion to Strike Declaration of Brian Goudie (Doc. 83).
 8         IT IS FURTHER ORDERED that the Clerk of Court shall file under seal the
 9   document presently lodged under seal at Doc. 84.
10         Dated this 27th day of May, 2021.
11
12                                         Honorable John J. Tuchi
                                           United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
